MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be                                 Jun 29 2017, 10:36 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Elizabeth M. Littlejohn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tina Pace,                                               June 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1701-CR-153
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable David Certo, Judge
Appellee-Plaintiff.                                      The Honorable David Hooper,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G12-1602-CM-7290



Barnes, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-153 | June 29, 2017            Page 1 of 5
[1]   Tina Pace appeals her conviction for Class B misdemeanor battery. We affirm.


                                                            Issue

[2]   The sole issue on appeal is whether there was sufficient evidence to support a

      conviction for Class B misdemeanor battery.


                                                            Facts

[3]   On February 23, 2016, Pace was charged with Class A misdemeanor battery

      resulting in bodily injury. A bench trial was held on December 28, 2016.

      During the trial, Pace moved for an involuntary dismissal of the Count I Class

      A misdemeanor battery charge.1 The trial court granted this motion, and the

      State proceeded on the lesser-included offense of Class B misdemeanor battery.

      During the trial, Officer Cameron Taylor testified that he was dispatched to

      North Arsenal Avenue, in Indianapolis, to respond to a domestic disturbance

      between a male and a female. Officer Taylor stated that when he arrived Pace

      was standing outside of the house because she had decided to leave in an effort

      to avoid any further conflict. He testified that he saw an older male standing in

      the crack of the front doorway.2 Officer Taylor testified that his car was parked

      about ten to twelve feet away from the front door and that his view of the

      incident was unobstructed. Officer Taylor then stated, “I saw [Pace] throw a

      bowl of food on the ground and rip the door open and then lower her shoulder



      1
       The trial court determined that, without the victim’s testimony, the State could not proceed with Class A
      misdemeanor battery.
      2
          Officer Taylor later identified that man as W.S., Pace’s uncle.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-153 | June 29, 2017               Page 2 of 5
      into the elderly male and force him to the ground.” Tr. p. 7. When asked to

      describe the older male, Officer Taylor stated that, “[W.S.] was about a sixty-

      five year old male, disabled to a wheelchair, could hardly speak, [and was] very

      frail in nature.” Id. at 8. Officer Taylor also testified that, “[Pace] put all of her

      weight into [W.S.], into his body, in front of me, I witnessed that.” Id. at 16.

      When asked whether he thought the incident could have occurred accidentally,

      Officer Taylor stated, “No.” Id.


[4]   Pace testified that the incident occurred at her grandparents’ house, where both

      she and W.S. were living at the time. Pace stated that on the day the incident

      occurred, “[she] came down to explain to the police what was going on with me

      and my uncle. He’s made all kinds of false reports. . . .And me and him had

      got into a little argument about I was paying for my room and I was being

      disturbed by his company.” Id. at 26. Pace testified that she wanted to get her

      purse before leaving the house, but W.S. refused to open the door. Pace stated

      that she was attempting to pull the door open and because W.S. was

      handicapped, “he couldn’t get his balance and that’s how he fell.” Id. at 28.


[5]   The trial court found Pace guilty of Class B misdemeanor battery and sentenced

      Pace to one-hundred and eighty days all suspended to probation. The trial

      court also ordered Pace to complete thirty-two hours of community service

      work and to have no further contact with W.S. Pace now appeals.


                                                    Analysis




      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-153 | June 29, 2017   Page 3 of 5
[6]   Pace argues that there was insufficient evidence to sustain a conviction for Class

      B misdemeanor battery because she contends, “the incident happened by either

      purely accidental means or by [W.S’s] own action,” and because her testimony

      regarding the incident conflicted with that of Officer Taylor’s. Appellant’s Br.

      p. 7. When reviewing the sufficiency of evidence, we neither reweigh the

      evidence nor judge the credibility of witnesses. Milam v. State, 14 N.E.3d 879,

      881 (Ind. Ct. App. 2014). If there is sufficient evidence of probative value to

      support the conclusion of the trier of fact, then the judgment will not be

      disturbed. Id. This court considers only the evidence most favorable to the

      judgment and all reasonable inferences drawn therefrom. Id. “Reversal is

      appropriate only where reasonable persons would not be able to form inferences

      as to each material element of the offense.” Id.


[7]   At the time Pace was convicted, Indiana Code Section 35-42-2-1(b)(1) required

      the State to prove beyond a reasonable doubt that Pace knowingly or

      intentionally touched W.S. in a “rude, insolent, or angry manner.” The facts

      most favorable to the trial court’s ruling showed that, Pace forcefully opened a

      door, lowered her shoulder and, using all her weight, pushed W.S., knocking

      him to the ground. Officer Taylor testified that the force used was similar to a

      “pendulum swing.” Tr. p. 16. The trial court was entitled to weigh the

      evidence presented, and was under no obligation to credit Pace’s testimony,

      over Officer Taylor’s. See McCullough v. State, 985 N.E.2d 1135, 1139 (Ind. Ct.

      App. 2013) trans. denied. Based on the evidence presented, a reasonable trier of

      fact could conclude Pace committed battery when she pushed W.S. Pace’s


      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-153 | June 29, 2017   Page 4 of 5
      argument invites this court to reweigh the evidence presented, which we cannot

      do.


                                                  Conclusion

[8]   The State presented sufficient evidence to sustain Pace’s conviction for Class B

      misdemeanor battery. We affirm.


[9]   Affirmed.


      Baker, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-153 | June 29, 2017   Page 5 of 5